PER CURIAM.
This cause is before us on petition of Ralph L. Rousseau, Jr., respondent, to review the judgment of the Board of Governors of The Florida Bar that he be suspended from the practice of law for a time certain of six months and that he pay the costs of these proceedings.
The judgment of the Board of Governors entered July 19, 1968 recites the findings of the appointed referee as follows:
"The respondent was charged with having failed to file income tax returns during the years 1963, 1964 and 1965. The Complaint further charged and the referee found that the United States of America charged the respondent with the crime of failure to file tax returns and he was convicted in the Federal District Court for the Middle District of Florida on March 29, 1968 and sentenced to serve one year and one day in prison. The referee found the respondent guilty of- violation of the Integration Rule, Article XI, Rule 11.02(3), Canons 29 and 32 of the Canons of Professional Ethics and Rules 30 and 32 of the Additional Rules Governing the Conduct of Attorneys in Florida. He recommended that respondent be privately reprimanded and placed on probation for two years.”
We have heard argument of parties and considered the briefs and the record and the judgment of the Board of Governors of The Florida Bar. There are mitigating circumstances reflected by the record. It is, therefore, the conclusion of this Court that the judgment of suspension be not approved. In lieu thereof, the recommendation of the referee that respondent receive a private reprimand and be placed on probation for two years is approved.
Accordingly, it is the order of this Court that respondent, Ralph L. Rousseau, Jr., be administered a private reprimand, placed on probation for two years and pay the costs of these proceedings in the amount of $212.40.
It is so ordered.
ERVIN, C. J., and ROBERTS, ADKINS and BOYD, JJ., concur.
DREW, J., dissents with opinion.